DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12, 18 and 22 are objected to because of the following informalities:
Claim 1, at line 22, recites “said top wall panel bottom wall panel and said bottom wall panel” but is presumed to mean --said top wall panel, said bottom wall panel, and said peripheral sidewall--.
Claims 2-12 are also objected to as they depend from claim 1.
Claim 18, line 3, recites “said wall” but should instead read --wherein said wall--.
Claim 22, at the last line, recites “said first thermal storage member” but should instead read --said first gel pack--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 15, 17-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willard (US 4,819,793).
	As to claim 1, Willard discloses a soft-sided insulated container assembly 10 (col. 4, lines 1-2: container sides are flexible) comprising:
	a soft-sided insulated wall structure 12 having a top wall panel 54, a bottom wall panel 14, and a peripheral sidewall 16/18 extending between the bottom wall panel 14 and the top wall panel 54;
	an internal chamber in which to place objects, said panels/walls defining sides of the internal chamber (Fig. 5);
	said top wall panel having an inner membrane and insulation outside said inner membrane (col. 5, lines 51-57 and claim 7: wall panel 54 is configured such that the container is cooled via coolant 42 and is also insulated, and thus panel 54 is considered to include a membrane to provide cooling and an outer insulative layer to provide insulation in the manner as claimed);
	said bottom wall panel 14 having an inner membrane and insulation outside said inner membrane (Fig. 3, claim 7: wall panel 14 is configured such that the container is cooled via coolant 42 in contact with floor 20 and is also insulated, and thus panel 14 is considered to include a membrane to provide cooling and an outer insulative layer to provide insulation in the manner as claimed);
	a partition 52 located intermediate top wall panel 54 and bottom wall panel 14, said partition being located within said internal chamber (Fig. 6);
	said top wall panel 54 having a first slot formed within between said membrane and insulation and being externally accessible when the internal chamber is closed (Fig. 6; col. 5, lines 51-57);
	said bottom wall panel 14 having a second slot 44 formed within said bottom wall 14 between said inner membrane and insulation, said second slot 44 being externally accessible when the internal chamber is closed (Figs. 3-4; col. 4, lines 60-66);
	said partition 52 having a third slot formed therein (Fig. 9); and
	thermal storage members 42 being sideways slidable into the slots (Fig. 6; col. 4, lines 60-66). 
	As to claims 2-3, Willard discloses the internal chamber including a first chamber portion and a second chamber portion divided by the partition 52, the top wall 54 being a top panel of the first chamber, the partition 52 being a bottom wall panel of the first chamber and a top wall panel of the second chamber, and the bottom wall panel 14 being a bottom wall panel of the second chamber portion, and the first and second slots being externally accessible when the first and second chamber portions are closed (Figs. 3-6).
	As to claim 4, Willard discloses the internal chamber including a first chamber portion and a second chamber portion divided by the partition 52 (Figs. 3-6);
	said peripheral wall 16/18 has a closure 58 intermediate said top and bottom wall panels, and said peripheral wall 16/18 is hinged at element 56 (Fig. 8);
	 when the closure 58 is open the first chamber portion is movable relative to the second chamber portion between a first position and a second position (see Figs. 8-9, walls 16/18 are flexible and thus the opening of the closure 58 by raising partition 52 allows for the capability folding of the walls 16/18 to be moved);
	the first chamber is capable of being moved so as to obstruct or allow access to the second chamber, and the third slot in partition 52 is accessible when the second chamber is open (Fig. 8).	
	As to claim 5, Willard discloses the internal chamber including a first chamber portion and a second chamber portion divided by the partition 52 (Figs. 3-6);
	the peripheral wall has upper and lower portions (Fig. 8);
	the partition 52 defines a bottom wall of the first chamber portion, and along with the upper portion of the peripheral wall and the top panel cooperate to form a six sided box (Fig. 5);
	the top wall panel 54 forms a lid of said six sided box said lid being movable between an open position and a closed position to govern access to the first chamber (Figs. 6-7); and
	the six sided box is movable between an open position and a closed position via partition 52 to govern access to the second chamber (Fig. 8).
	As to claim 6, Willard discloses the third slot being on the underside of the partition 52 (Fig. 9).
	As to claim 7, Willard discloses the top portion of the peripheral wall being hingedly mounted to the lower portion of the peripheral wall via hinge 56.
	As to claim 8, Willard disclose three thermal storage members 42 slidable into the three slots (Fig. 6).
	As to claim 9, Willard discloses the storage member 42 being a rectangular sided gel pack (Figs. 4-6; col. 4, lines 55-60).
	As to claim 10, Willard discloses the first and second chambers being the same size (upper and lower chambers are the same width and length as shown in Fig. 5).
	As to claims 11-12, Willard discloses the limitations of the claim as already discussed in the rejections above.
	As to claims 15, 17-18, and 20, Willard disclose most of the limitations of the claims as discussed in the rejection above, and further includes the top wall panel 54 being hingedly mounted to the peripheral wall (Fig. 7).
	As to claim 19, Willard discloses a heat transfer surface interface member 20 defining a common wall of said chamber 12 and said first accommodation 44, said first accommodation 44 being segregated from said chamber 12 by said common wall 20 (Fig. 3). 
	As to claim 21, Willard discloses the first gel pack 42 having a span, a width, and a through-thickness, said through thickness being smaller than each of said span and said width (Fig. 3);
	said first gel pack has a heat transfer interface defined by said span and said width, said accommodation 44 having a face against which said heat transfer interface is opposed, thereby to engage in heat transfer with the chamber (Fig. 3);
	said first gel pack slot (the opening of the first accommodation 44), when open, defines an opening in an outside surface of the insulated wall structure to accommodate a face of the first gel pack 42 defined by the through-thickness and one of said span and said width (Fig. 3); and
	said first gel pack 42 being slidable through said first gel pack slot to seat in said first accommodation 44 (Fig. 3). 
	As to claim 22, Willard discloses that said bottom wall panel 14 is a first, substantially flat panel; said first gel pack slot is formed in said substantially flat panel; and said first gel pack slot has an opening running along an edge of said substantially flat panel to permit said first gel pack 42 to be moved through said first gel pack slot in a transverse manner relative to said substantially flat panel, whereby said gel pack slot is a side- entry gel pack slot; said soft-sided insulated container assembly includes at least the first thermal storage gel pack 42; said first gel pack has a large face that, when installed in said first accommodation 44, faces the insulated chamber; and said first gel pack 42 has a small face that permits said first gel pack 42 to slip through said first gel pack slot (Fig. 3).
	As to claims 24-25, Willard discloses that said first accommodation 44 is formed in the bottom wall panel 14 (Fig. 3). Willard also discloses a second accommodation at the top wall panel 54 (Figs. 6-7; col. 5, lines 51-57)
	As to claim 26, Willard discloses the first gel pack slot defining a first external access (Fig. 3) and also a second gel pack slot having a second external access at the partition 52 (Fig. 9).

Response to Arguments
Applicant’s arguments, see pages 28-29, filed 9/16/2020, with respect to the objections to the specification and the claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive. Therefore said objections/rejections have been withdrawn. 
Applicant’s arguments, see pages 30-35, filed with respect to the rejections under 35 U.S.C. 102 & 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Willard (US 4,819,793).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached notice of references cited).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763